            Case 1:21-cv-04268-DLC Document 1-7 Filed 05/12/21 Page 1 of 1


1st Conversion                                                                     CATV

                              8% Convertible Redeemable Note
                                    Dated 03-04-2015

                                 NOTICE OF CONVERSION
               (To be Executed by the Registered Holder in order to Convert the Note)
      Seventy-Four Thousand Seven Hundred Twenty-Five And 00/100-Dollar
                                   Conversion
                   ($34,650.00 Principal & $40,075.00 Interest)
                    The undersigned hereby elects to convert $21,386.67 of the above note into Shares of
Common Stock 4Cable TV International, Inc (CATV) (Company) according to the conditions set forth in
such note, as of the date written below.

                 If Shares are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer and other taxes and charges payable with respect thereto.

Date of Conversion    January 20, 2021


Applicable Conversion Price   $0.00048 = 155,677,083 Shares
Signature
                                              Aryeh Goldstein

                                                   Officer

                                  [Print Name of Holder and Title of Signer]
Address: ADAR Bays LLC 3411 Indian Creek Drive Suite403 Miami Beach
FL 33140

SSN or EIN: ___46-4954320 ______________
Name      ADAR Bays LLC

Address:
Tel: ___________________________ Fax: ___________________________
SSN or EIN: _________________________________________________________
Shares are to be sent or delivered to the following account:

                                          LEK Securities
                                            DTC#0512
                                          Adar Alef LLC
                                  Account Acronym #ADARBAYS




Balance of Note $0.00
Lowest Trading Price
01/05/21 = .0008
